Per Curiam.

Appeal is taken from a judgment entered upon granting of defendant’s renewed motion that a “ verdict be directed and nonsuit be granted, and that the complaint * * * be dismissed ”, in a negligence action involving the collision of plaintiff’s and defendant’s automobiles within a highway intersection. Plaintiff’s evidence, although light, could have warranted a recovery and we are unable to say that “by no rational process” could the jury have found for him (Blum v. Fresh Grown Preserve Corp., 292 N. Y. 241, 245.) The trial court found that plaintiff’s ease had not 'been proven by a “ preponderance of the evidence ” and that a verdict for plaintiff would have to be set aside as “against the weight of the evidence ”, but these are not the tests. (See Fifteenth Annual Report of N. Y. Judicial Council, 1949, p. 250.)
*751The judgment should be reversed, on the law and the facts, with costs to appellant, and a new trial ordered.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.
Judgment reversed, on the law and the facts, with costs to appellant, and a new trial ordered.